LAOOMBE, Circuit Judge.
As to the silk goods, of course the board’s decision is affirmed. There ⅛ no dispute in regard to that.
If it appeared here that it was not practicable to make cotton webbing elastic without the presence of India rubber, I should be inclined to affirm the board’s decision] hut as there is no evidence to that effect, and as in fact there could not very well be such evidence, — as we all know, it is a matter of Weave, as well as material, that cotton webbing can he made elastic without the presence of any India rubber in it whatever. — I am of the opinion that the webbing clause (paragraph 354) cannot cover these articles of which India rubber is the component material of chief value. Therefore the decision of the board is reversed, and it is directed that the articles be classified for duty under paragraph 460, as to Exhibits B and O. <